Citation Nr: 0211058	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, prior to August 27, 
1997, for assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
rated 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1967.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

Comments from the veteran's attorney in correspondence to the 
RO in May 2001 and July 2001 may be reasonably interpreted as 
claim for a rating increase for PTSD based on clear and 
unmistakable error in the original RO rating determination.  
There has not been as yet any rating decision on this issue, 
and such issue is not inextricably intertwined with the 
issues currently on appeal.  It is referred to the RO for 
initial consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran did not appeal a rating decision in May 1995 
wherein the RO granted an increased rating of 10 percent for 
anxiety reaction.

2.  The RO received the veteran's formal claim for increase 
on August 27, 1997; VA medical records established a pending 
claim for increase from April 3, 1997, within a year of the 
date of receipt of the formal claim for increase.

3.  The manifestations of PTSD prior to February 12, 1998 did 
not produce total occupational and social impairment, there 
was evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting).

4.  The manifestations of PTSD have been productive of total 
occupational and social impairment since February 12, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for an increased 
rating of 70 percent rating for PTSD, retroactive to April 3, 
1997,  have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 3.157, 3.160, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  The criteria for a 100 percent schedular disability 
rating for PTSD from February 12, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the RO in June 1968 granted service 
connection for anxiety reaction and assigned a 0 percent 
rating under Diagnostic Code 9400.  In January 1995 the RO 
received a claim for increase and granted a 10 percent 
rating.  In each instance the veteran was given notice and 
did not initiate an appeal.  

On August 28, 1997, the RO received the veteran's 
correspondence wherein he asked for a rating increase.  He 
stated that he was receiving mental health treatment at a VA 
facility and was concerned about assistance with health care 
if he could no longer work.  His correspondence to the RO 
early in September 1997 asked for an increase in the rating 
for his nervous disorder expressly, and advised he had 
received medication for his nerves earlier in the year 
"about Feb 97" through a VA facility. 

The RO sent requests to two VA medical facilities seeking 
records beginning in early 1996.  The RO received his 
application for individual unemployability (TDIU) in March 
1998 wherein he reported that his disability affected full-
time employment from February 1997. and that he had become 
too disabled to work in February 1998.  He reported that he 
had been employed for an automotive company in maintenance 
since 1993, and had worked more than 50 hours a week during 
the period of employment.  He stated he last worked full-time 
in early February 1998, and that he was unable to work due to 
hospitalizations and upcoming treatment for PTSD (10-week 
course).  He wrote that it was unsafe to do this type of work 
because of his mental condition.  He explained in a letter 
with the application that he was a maintenance manager and an 
electrical engineer, and reported the various difficulties 
with his work on account of his disability.  His employer's 
correspondence verified pertinent information.

The VA records (VA Form 10-1158, "DOCTOR'S ORDERS") showed 
an entry on April 3, 1997 regarding a mental hygiene consult 
noting "(PTSS Vietnam Vet)" and that the problem was 
recorded as an active problem list on that date.  It was 
reported on May 1, 1997 that he was there for mental hygiene 
complaining of stress.  The impression after a brief 
interview was question of generalized anxiety disorder versus 
dysthymia.  

A VA psychiatry examiner in November 1997 noted the veteran's 
complaints of poor sleep pattern, night sweats, crying 
spells, flashbacks, short temper and bad dreams.  

Objectively the examiner found depressed mood, short-term 
memory deficits, moderate panic attacks, fragile impulse 
control and significant sleep interference.  The examiner 
felt that the diagnostic category of dysthymic disorder was 
fairly clearly defined.  The examiner reported a present time 
GAF (Global Assessment of Functioning) of 51.

A nursing note in October 1997 and January 1998 mentioned 
PTSD.  Thereafter, early in February 1998, the record shows 
he was transferred to another VA facility with the diagnosis 
of severe depression and suicidal ideation.  The record 
through early April 1998 was principally inpatient reports 
that contained occasional references to PTSD and depression.  
He was seen several times in early May 1998 prior to the 
inpatient PTSD program.

The report of VA hospitalization from May to July 1998 shows 
he was voluntarily admitted to the PTSD unit and noted as 
having problems with concentration, isolation, avoidance and 
sleeping as well as anger guilt and grief.  His 
hospitalizations in the past year were noted.  His mental 
status showed he was cooperative, alert and well behaved.  He 
was neat, his speech was described as fairly spontaneous, 
relevant and coherent and his affect as neutral and 
appropriate.  His mood was euthymic and he denied homicidal 
ideation, and there was no evidence of looseness of 
associations, delusions or hallucinations.  He was oriented 
to person, place and time.  According to the summary at 
discharge, he was felt to be able to resume 
prehospitalization activities and there was progress reported 
in several of his problem areas.  The multiaxial diagnosis 
was PTSD on Axis I, no diagnosis on Axis II, diabetes 
mellitus, degenerative joint disease and hiatal hernia on 
Axis III, Vietnam War and unemployment on Axis IV and current 
GAF 60 on Axis V.  

The VA outpatient reports show the veteran was a regular 
participant in a group therapy program from August 1998 
through December 1998.  He appeared alert, oriented and 
cooperative to a psychiatry interviewer late in 1998, and he 
was referred to neurology for complained of forgetfulness and 
disorientation.  

A group therapy note in January 1999 mentions he planned to 
expand a business by adding additional services.  A note in 
February reports activity in several businesses kept him 
busy.  In March 1999 it was noted he reportedly missed recent 
sessions due to work.  

In addition to the group program, there was a neurology 
evaluation for problems with concentration, memory loss and 
reasoning.  The examiner stated that the mental status 
examination was, at large, normal but that he could have a 
cognitive deficit secondary to depression.  A psychiatry 
appointment the following month shows his affect was 
constricted and his mood was depressed.  He exhibited no 
looseness of association, maintained good eye contact, and 
his speech had normal rate and volume.  The impression was 
PTSD, and the examiner noted symptoms he described appeared 
to fall within the category of mixed bipolar disorder. 

A clinical record entry in March 1999 reported PTSD with 
depression.  The neurology consultant reported in March 1999 
that the veteran actively cried during the interview and felt 
subjectively very depressed.  The examiner's impression at 
this point was that his memory deficit was secondary to lack 
of concentration due to PTSD and depression and that the 
psychiatric problem seemed to be the main problem at this 
time.  The assessment was by history, PTSD with severe 
depression.  

The examiner noted that he had continued emotional problems 
and had been unable to work in the last year.  According to 
the examiner, on account of the chronicity of the situation 
and inability of medication to fully reverse the problem, the 
veteran was "100% disabled" and unemployable and would 
likely be so permanently.  The examiner sated that overlap of 
an early primary dementia could not be excluded.  The same 
physician completed a residual functional capacity assessment 
for mental function in June 1999 that contained the same 
opinion regarding the extent of disability and employability.  
A September 1999 report from a vocational rehabilitation 
consultant essentially concurred with the VA physician's 
conclusions regarding unemployability.




At the RO hearing in February 2000, the veteran recalled not 
having worked since early in 1998 and it was noted he was 
having problems for some time before that (Transcript (T) 5, 
7, 25-26).  He said he did not try to return to work, that he 
was confused and attended weekly group sessions (T 9-10, 13-
15).  The veteran felt he was getting worse, seldom left 
alone and that he was granted Social Security (SSA) (T 17-18, 
20).

Based upon this record, the RO decision Review Officer in 
February 2000 issued a decision that granted a 70 percent 
rating for PTSD from August 28, 1997 and a TDIU from February 
12, 1998.  

At the Board hearing in June 2002, the veteran recalled 
psychiatric admissions, counseling programs and said he had 
not worked since 1998 (T 7-10).  He recalled his disorder 
worsened in the previous years while working (T 13, 16-17, 
19-20).  It was noted that SSA disability was granted in 
October 1998 (T 25). 

The veteran's attorney wrote in June 2002 after the Board 
hearing that a 100 percent rating for PTSD would be 
appropriate from February 1998 which, she advised, was about 
the same time that SSA disability was awarded.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).


Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 

In addition, receipt of one of the following will be accepted 
as an informal claim in 
the case of a retired member of a uniformed service whose 
formal claim for pension or compensation has been disallowed 
because of receipt of retirement pay. The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling. (1) Report of examination 
or hospitalization by Department of Veterans Affairs or 
uniformed services. 

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim. 

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

A 70 percent evaluation is available for PTSD manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships).


A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411 effective November 7, 
1996.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.



Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains relevant VA records the 
veteran identified.  There appears to be no basis for further 
delay since the record is supplemented with probative 
contemporaneous evidence that shows VA and the appellant, in 
part, met the obligation to assist with regard to development 
of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes VA and private 
medical reports that, collectively address the questions of 
importance.  The veteran's attorney who indicated having been 
the representative in many SSA claims (T 25) did not indicate 
these records were relevant to the matter at hand.

In summary, the record shows that the RO, through the 
discussion of the VCAA in the June 2001 supplemental 
statement of the case, notified the appellant of the evidence 
considered regarding the issues, and of the reasoning for the 
rating determinations through the statement of the case and 
supplemental statements of the case, and other correspondence 
pertinent to the current claim.  The RO essentially provided 
him with a comprehensive explanation of the new law that 
discussed the obligations to assist.  The appellant was 
afforded the opportunity to submit arguments in support of 
the claims.  

The record shows that the appellant was given ample 
opportunity to identify additional evidence that could 
support the claims, and was advised as to what evidence VA 
would obtain for him, and what evidence he could submit 
himself.  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  The Board also notes that the appellant 
appeared at two hearings and he had competent representation.  

Thus, in light of his actions and the development completed 
at the RO, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  See also Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  


Earlier Effective Date and Increased
Rating for PTSD

Initially, the Board observes that the RO granted an August 
1997 effective date for a 70 percent rating for PTSD.  This 
reflected the date of receipt of the veteran's written 
statement regarding a claim for increase that did mention a 
psychiatric disability.  The evidence developed with the 
claim was VA evidence.  As such it does allow for an earlier 
effective date than August 1997 when the RO received the 
claim.  See 38 C.F.R. § 3.151, 3.157, 3.400.  He was seen on 
April 3, 1997 for a mental hygiene consult that was completed 
the next month.  The formal claim for increase was received 
within a year of the April 3, 1997 contact, and that is 
sufficient to establish the effective date of increase from 
the earlier date.  Given the evidence on file and the 
veteran's ability to continue working, albeit difficult on 
account of increasing symptoms form his psychiatric disorder, 
the Board finds that the 70 percent rating is the appropriate 
rating for the period prior to February 12, 1998.  The RO 
sought to obtain VA records from 1996 and received 
information from early in 1997 that is pertinent to the 
claim.  



However, after a claim for increase is submitted, all the 
evidence, not just evidence not previously considered must be 
reviewed to determine the appropriate effective date.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997) and Swanson v. West, 
12 Vet. App. 442 (1999).  In Swanson it was once again stated 
that consideration must be given to all the evidence of 
record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred 
in the rated disability.  

Thus, 38 C.F.R. § 3.400(o)(2) reasonably interpreted requires 
a review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in April 1997 or, if not then, 
when such increase could be ascertained.  In summary, the 
date of claim or date entitlement arose, whichever is later, 
controls unless such increase is ascertained within the year 
prior to the date of claim.  The record did not indicate any 
treatment prior to 1997 that could establish an earlier date 
for increase in this case.

Evidence obtained as a result of the new claim does provide a 
basis for a liberal application of 3.400(o)(2).  According to 
the applicable legal standard regarding rating increases, 
where the increase does not precede the date of claim, the 
effective date is governed by the later of the date that it 
is shown that the requirements for an increased evaluation 
are met, or the date the claim for an increased evaluation is 
received.  See, Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.

Thus, the Board is left with a need to determine whether the 
veteran is entitled to an earlier effective date for a total 
rating, based on a schedular basis instead of as a TDIU from 
February 12, 1998.  Here, the RO has found the veteran 70 
percent disabled from February 12, 1998 and entitled to a 
TDIU rating from that date.   


The question of a 100 percent schedular rating for PTSD is 
not mooted by the coexisting TDIU rating since certain other 
benefits may potentially flow from the total schedular 
evaluation.  Thus the situation is not the same as when a 
total schedular evaluation is in effect thereby mooting a 
claim for a TDIU.  See for example the discussion in 
VAOPGCPREC 6-99.  

The new rating criteria apply to the claim for increase and 
the record would appear to more nearly reflect the 100 
percent criteria from February 12, 1998.  38 U.S.C.A. 
§§ 5110(g); 38 C.F.R. §§  3.114, 3.400(p); Cf. DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00 and 
VAOPGCPREC 5-94.  The veteran was hospitalized for 
psychiatric manifestations on February 12, 1998 according to 
the record.  He then participated in a brief therapy program 
until being admitted to an inpatient PTSD program in May 
1998.  He remained in that program for about two months, and 
thereafter he continued in the outpatient program.  

Clearly, the VA physician in March 1999 viewed the PTSD as 
totally disabling and that opinion was confirmed later as 
well.  Collectively these reports show reference being made 
to disorientation, memory loss and concentration difficulty 
that would characterize total occupational and social 
impairment.  It is reasonable to find the total rating 
appropriate since the VA medical opinion, in essence, found 
that PTSD produced the substantial disruption in the 
veteran's occupational and social life.  There is no 
persuasive evidence that he was able to work, the references 
to work in some of the group therapy reports are not 
substantiated or explained elsewhere in the reports or in 
sworn testimony. 

In summary, the treatment record from early 1997 was the 
source of pertinent information in the time period relevant 
to this appeal according to Hazan.  Thereafter, the record 
viewed liberally shows PTSD producing substantial symptoms or 
difficulty in functioning.  The VA clinician in 1999 was 
careful to discuss the impairment from PTSD versus other 
possible factors, and this report reasonably supports a 
finding of ascertainable increase from February 12, 1998 when 
the veteran was transferred on account of psychiatric 
symptoms and apparently having worked until that time.  


Thus, based on the record there is ample evidence that PTSD 
was manifested by symptoms producing total occupational 
impairment from February 12, 1998, and such evidence supports 
an ascertainable increase to 100 percent from that date.  The 
evidence need not be undebatable evidence, and it reasonably 
supports a higher evaluation under the rating formula for 
psychiatric disorders.  

However, considering the manifestations collectively in the 
period pertinent to this appeal, the Board believes there is 
ample evidence to conclude that manifestations were present 
for a 70 percent disability rating prior to August 1997, and 
as such preponderate against a 100 percent schedular rating 
prior to February 12, 1998.  Mittleider v. West, 11 Vet. App. 
181 (1998).  


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has throughout the adjudication 
provided the regulation and discussed its application to the 
veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation and addressed the 
matter.  No argument has been directed to an increased rating 
on an extraschedular basis.  Nor do the veteran's statements 
on appeal, as well as those of his representative, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits.  
Thus the Board finds that it is not material to the 
determination in this case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of the veteran's psychiatric disability. Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an effective date, for a 70 percent rating for 
PTSD retroactive to April 3, 1997, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 100 percent evaluation on a schedular basis 
for PTSD from February 12, 1998 is granted, subject to the 
regulations governing the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

